Title: To George Washington from David Pearce, 6 November 1785
From: Pearce, David
To: Washington, George



Exclent Sur
Glocestur [Mass.] 6 Novmr 1785

have it once mor to hand your oner my Respeckts ass it has So hapend I had a Ship at bilboa onbord Sd Ship Mnsur Gardequa Pleased to Ship a jackass for your oner & Sd anemal Saf has arived & from my Regards have goot him on ther & Nursed him

Stroong & by gardequa Dereckton have Sent him on to boston to Letent governr how after he had him was Desears to have me Carey him by warter ass I had a wesell bound to your Place I allso aquanted him that I would cary him but after wating a most a weeck heard nothing from him the wind f[a]ir was obligd to Send Sd wesell on I have Persented by the hands off mr Harts horn the bil of Ladn & charg of Paseg & wilst at cap ann wish if free from arror Pleeas to Pay ⅌ gentelman. Reman your Very Humbel St

David Pearce

